Citation Nr: 9905809	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  95-19 478	)	DATE
	)
	)               

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether new and material evidence has been presented for the 
purpose of reopening a claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
January 1970, including service in Vietnam.  He died on 
May [redacted], 1991.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death.  In August 1991, the RO denied a claim filed 
by the appellant for entitlement to service connection for 
the cause of the veteran's death.  In March 1994, the RO 
denied a claim for service connection for the cause of the 
veteran's death.  This claim was filed on behalf of a child 
of the veteran who was not the child of the appellant.  
Neither the August 1991 decision nor the March 1994 decision 
was appealed.


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was 
originally denied by the RO in August 1991.  That decision 
was not appealed.

2.  Evidence submitted since the August 1991 rating action on 
the appellant's claim is either not new, or is not so 
significant when viewed by itself or with the evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for the cause of the veteran's death.




CONCLUSION OF LAW

The August 1991 rating decision which denied service 
connection for the cause of the veteran's death is final.  
Evidence submitted since the August 1991 decision is not new 
and material and the claim is not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death 
was related to his period of service.  Specific contentions 
of the appellant will be discussed below.

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and VA 
regulations will then be discussed.  Finally, the Board will 
analyze the appellant's claim and render a decision.

Factual Background

The veteran died on May [redacted], 1991.  The Certificate 
of Death listed the immediate cause of death as "carcinoma of 
esophagus";  the interval between onset and death was not 
listed, and no underlying cause or other significant 
conditions were identified.  No autopsy was performed.  The 
appellant, his widow, submitted a claim for service 
connection for the cause of the veteran's death, and that 
claim was denied in a rating action dated in August 1991.  
The St. Paul, Minnesota RO issued the denial, citing the 
Certificate of Death and the veteran's service medical 
records, which showed no treatment for carcinoma of the 
esophagus.  The RO noted that the veteran was service-
connected for posttraumatic stress disorder (PTSD) and for a 
fungus infection of the great and second toes of both feet.  
The RO found that the veteran's service-connected conditions 
were not related to the esophageal cancer and did not hasten 
the veteran's demise.  The appellant did not appeal that 
determination.

The evidence of record at the time of the RO's August 1991 
decision contained extensive VA medical treatment and 
evaluation records, as well as the record of the veteran's 
claims for benefits.

In March 1992, a claim for service connection for the cause 
of the veteran's death was filed on behalf of a minor 
daughter of the veteran.  The Board notes that the claimant 
was not the daughter of the appellant.  In a rating 
determination dated in March 1994, the Sioux Falls, South 
Dakota RO denied service connection for the cause of the 
veteran's death on grounds that the cause of the veteran's 
death, carcinoma of the esophagus, was not one of the 
conditions considered by statute to be associated with 
exposure to Agent Orange.  The claimant did not appeal the 
decision.

In June 1994, the appellant again filed a claim of 
entitlement to Dependency and Indemnity Compensation (DIC) on 
the basis that the cause of the veteran's death was related 
to service.  The appellant contended that the cause of the 
veteran's death was related to his service-connected PTSD 
because the service-connected condition led to increased 
abuse of alcohol and increased tobacco (cigarette) 
consumption, and that these factors led to his death.  The 
appellant submitted several statements in which she and her 
children recounted the veteran's behavior and his tobacco and 
alcohol use, and described an increase in his use of alcohol 
and tobacco during episodes of increased symptomatology of 
PTSD.  The appellant stated that though the veteran used both 
tobacco and alcohol prior to service, his use of both 
substances increased during or upon return from his service 
in Vietnam.


The RO obtained numerous VA medical treatment reports 
pertaining to the veteran relating to several periods of in-
patient treatment for psychiatric conditions and for alcohol 
abuse, as well as certain other conditions.  A discharge 
report dated in February 1991 from the Minneapolis, Minnesota 
VA Medical Center (VAMC) showed that in January 1991, the 
veteran was diagnosed with adenocarcinoma of the distal 
esophagus.  The report did not state the etiology of the 
veteran's esophageal cancer, and did not contain any 
indication that the veteran's cancer was related in any way 
to service or to a service-connected condition.  Terminal 
treatment records are not of record.

The newly submitted VA treatment records (which will not be 
discussed here in detail) do not include any medical evidence 
showing a connection between the veteran's period of service 
or any service-connected condition and his esophageal cancer.  
Nor do they contain any medical evidence or opinions relating 
the veteran's documented chronic alcohol abuse or his tobacco 
use to either his esophageal cancer, to his PTSD, or to 
service.

In June 1995, the appellant's representative submitted 
excerpts from medical texts and treatises concerning studies 
which identified a link between alcohol abuse and/or tobacco 
use and the occurrence of esophageal cancer.  The 
representative contended that the veteran developed alcohol 
dependence secondary to PTSD, and that his alcohol dependence 
and/or his tobacco use caused his esophageal cancer.  

The appellant's representative has also set forth the 
contention that the veteran's fatal esophageal cancer may 
have been related to a lipoma which was removed from his 
forehead in 1984, or to a cyst which was removed from his 
chest in May 1988.  The appellant did not submit or identify 
any medical evidence in support of this contention.  However, 
according to the appellant's representative, these conditions 
may have all been related to the veteran's exposure to Agent 
Orange during service.  The appellant's representative 
contended that pathology reports from the Armed Forces 
Institute of Pathology (AFIP) might show that the lipoma was 
not benign and that there existed a relationship between the 
tumors and the veteran's exposure to Agent Orange.  The RO 
requested records pertaining to the veteran from the AFIP, 
but did not receive a response.  

The Board notes that medical treatment records already of 
record at the time of the August 1991 RO denial of the 
appellant's claim showed that the tissue removed from the 
veteran's forehead in 1984 was consistent with a lipoma.  
Other record previously of record showed that a cyst was 
removed from the veteran's chest in May 1988, and that the 
cyst was the result of a hair trapped in a pore.  No medical 
evidence rebutting these findings has been submitted or 
identified.

There is no medical evidence of record, new or old, showing 
that either skin condition was related to Agent Orange 
exposure or to service.  The appellant did not submit or 
identify any medical evidence to demonstrate that the 
veteran's esophageal cancer was related to any prior skin 
condition or to exposure to Agent Orange during service.

Relevant Law and Regulations

Service connection for the cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998);  
38 C.F.R. § 3.312 (1998).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 3.303 
(1998).  Notwithstanding the foregoing, service connection 
may be granted for disease which is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998);  See Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  Service connection may also be granted for 
disability which is due to service-connected disease or 
injury.  38 C.F.R. § 3.310 (1998).  See Harder v. Brown, 
5 Vet. App. 183, 187 (1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Willful misconduct

The Board notes that no compensation shall be paid if a 
disability is the result of the veteran's own willful 
misconduct, including the abuse of alcohol or drugs.  
38 U.S.C.A. § 105 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.1(n), 3.301 (1998);  see VAOPGPREC 2-97 (January 16, 1997).  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  The 
payment of compensation is prohibited whether the claim if 
based on direct service connection or, under 38 C.F.R. 
§ 3.310(a), on secondary service connection of a disability 
proximately due to or a result of service-connected 
condition.  The Board is bound in its decisions by the 
precedent opinions of VA General Counsel.  See 38 U.S.C.A. 
§ 7104(c).

Notwithstanding the above, the Office of General Counsel of 
the VA has recently determined that OBRA 1990 preclusion of 
direct service connection applied to all benefits afforded 
through Title 38 of C.F.R., but that it did not affect the 
award of benefits on the basis of secondary service 
connection for a substance abuse disability, with the 
exception of compensation.  This is to say that where a 
service-connected disability caused substance abuse, 
secondary service connection and non-compensation benefits 
are available.  Thus, a grant of service connection and the 
payment of certain other benefits, exclusive of compensation, 
to include dependents' educational assistance, burial 
benefits, accrued benefits, surviving spouses' loan guaranty 
benefits, special allowances under 38 U.S.C.A. § 1312, and 
medical care under the VA Civilian Health and Medical 
Program, are not prohibited by the provisions of 38 U.S.C.A. 
§ 105; 38 C.F.R. §§ 3.1(n), 3.301.  See VAOPGPREC 2-98 
(February 10, 1998); see also Barela v. West, 11 Vet. 
App. 280 (1998).

Tobacco-related claims

Because of the specific nature of the current appellate 
claim, [and particularly in light of VA's obligation to fully 
inform the appellant as to what is required for such a claim 
to be successful pursuant to Robinette v. Brown, 8 Vet. App. 
69 (1995)], the Board finds that it would be productive to 
cite certain pertinent guidelines, to include the most recent 
VA General Counsel Precedent Opinion in this matter. 

The VAOPGCPREC 19-97 was prepared in response to an inquiry 
as to under what circumstances service connection may be 
established for tobacco-related disability or death on the 
basis that such disability or death is secondary to nicotine 
dependence which arose from a veteran's tobacco use during 
service. 

The opinion, in pertinent part, was to the effect that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", alternatively, if a claimant could establish 
that a disease or injury resulting in disability or death was 
a direct result of tobacco use during service, e.g., damage 
done to a veteran's lungs by in-service smoking gave rise to, 
for example lung cancer, service connection may be 
established without reference to section 3.310(a).  

However, where the evidence indicated a likelihood that a 
veteran's disabling illness had its origin in tobacco use 
subsequent to service, and the veteran developed a nicotine 
dependence during service which led to continued tobacco use 
after service, the issue then became whether the illness may 
be considered secondary to the service-incurred nicotine 
dependence pursuant to 38 C.F.R. § 3.310.


The 1997 O.G.C. Opinion cited a prior 1993 holding that 
whether nicotine dependence was a disease for compensation 
purposes was an adjudicative matter to be resolved by 
adjudicative personnel based on accepted medical principles.  
The threshold question was whether nicotine dependence could 
be considered a disease within the meaning of the veterans' 
benefit laws; and in that regard, it referred to further VA 
guidelines which held in the affirmative.  

The 1997 O.G.C. Opinion further noted that secondary service 
connection could occur only if a veteran's nicotine 
dependence, which arose in service, and resulting tobacco use 
were the proximate cause of the disability or death which is 
the basis of the claim, and that proximate cause is 
adjudicatively one of fact.  The 1997 Opinion also noted the 
potential for an intervening or a supervening cause of injury 
which might act to sever the proximate and causal connection 
between the original act and the injury.  

Thus, based on VA's Under Secretary for Health's conclusion 
that nicotine dependence may be considered a disease, the two 
principal questions which must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
or death secondary to nicotine dependence are: (1) whether 
the veteran acquired a dependence on nicotine during service; 
and (2) whether nicotine dependence which arose during 
service may be considered the proximate cause of disability 
or death occurring after service.  

With regard to the first question, the O.G.C. Opinion held 
that the determination of whether a veteran is dependent on 
nicotine is a medical issue.  

It quoted DSM-IV at 243, the criteria for diagnosing 
substance dependence as specifically applicable to nicotine 
dependence.  Under those criteria, nicotine dependence may be 
described as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress, as manifested 
by three or more of the following criteria occurring at any 
time in the same 12-month period:  

(1) tolerance, as manifested by the 
absence of nausea, dizziness, and other 
characteristic symptoms despite use of 
substantial amounts of nicotine or a 
diminished effect observed with continued 
use of the same amount of  nicotine-
containing products; 

(2) withdrawal, marked by appearance of 
four or more of the following signs 
within twenty-four hours of abrupt 
cessation of daily nicotine use or 
reduction in the amount of nicotine used:  
	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or 
anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight 
gain; or by use of 	nicotine or a closely 
related substance to relieve 
	or avoid withdrawal symptoms; 

(3) use of tobacco in larger amounts or 
over a longer period than was intended; 

(4) persistent desire or unsuccessful 
efforts to cut down or control nicotine 
use; 

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine 
(e.g., driving long distances) or use 
nicotine (e.g., chain-smoking); 

(6) relinquishment or reduction of 
important social, occupational, or 
recreational activities because of 
nicotine use (e.g., giving up an activity 
which occurs in smoking-restricted 
areas); and 

(7) continued use of nicotine despite 
knowledge of having a persistent or 
recurrent physical or psychological 
problem that is likely to have been 
caused or exacerbated by nicotine.  Id. 
at 181, 243-45.

The O.G.C. Opinion further noted that in a case where, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision would have to be made whether the post-service usage 
of tobacco products was the proximate cause of the disability 
or death upon which the claim is predicated.  As discussed 
above, a supervening cause of the disability or death, such 
as exposure to environmental toxins, etc., might constitute a 
supervening cause of the disability or death so as to 
preclude service connection.  It also addressed the situation 
when a nicotine-dependent individual might have full 
remission and then resume use of tobacco products.

In summary, VA General Counsel held that whether secondary 
service connection for disability or death attributable to 
tobacco use subsequent to military service should be 
established on the basis that such tobacco use resulted from 
nicotine dependence arising in service, depended upon all the 
factors addressed above and the answering of these questions 
by applying established medical principles to the facts of 
particular claims.  

The 1997 O.G.C. Opinion also held that with regard to 
proximate causation, if it is determined that, as a result of 
nicotine dependence acquired in service, a veteran continued 
to use tobacco products following service, adjudicative 
personnel must consider whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  

On July 24, 1997, the Acting Under Secretary of VA for 
Benefits issued USB Letter 20-97-14 with further guidelines 
for adjudication of claims of entitlement to service 
connection based on tobacco use or nicotine dependence.  

The July 1997 letter reiterated significant portions of the 
General Counsel Opinion holding that secondary service 
connection related to nicotine dependence arising in service 
depends upon three elements of: (1) whether nicotine 
dependence may be considered a disease for purposes of the 
laws governing veterans' benefits; (2) whether the veteran 
acquired a dependence on nicotine in service; and (3) whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.  The letter further noted that such 
claims based on use of tobacco products could be on direct, 
presumptive, or secondary bases.  In any event, each claim 
was clearly to be subjected to the usual underlying criteria 
for well-grounded claims.

The July 1997 USB letter referred to an earlier all-station 
letter dated in January 1997, which discussed at length the 
criteria required for a claim to meet the well-groundedness 
threshold.  Specifically, in pertinent part, for claims 
alleging a direct link between tobacco use in service and a 
current disability, the claimant must provide medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service in order to establish a well-grounded 
claim.  

For claims alleging secondary service connection for a 
current disease on the basis of nicotine dependence acquired 
in service, the claimant must provide medical evidence of a 
current disability, medical evidence that nicotine dependence 
arose in service, and medical evidence of a relationship 
between the current disability and the nicotine dependence.  
For the purposes of well-groundedness, medical evidence that 
nicotine dependence arose in service may consist of a current 
diagnosis of nicotine dependence along with the physicians 
opinion with respect to that dependence having originated in 
service.  The letter further noted that if the claim was not 
well-grounded, the claimant would be advised of what evidence 
is necessary to make his or her claim well-grounded.  

On the other hand, once a well-grounded claim has been 
received, there was a responsibility to execute VA's duty to 
assist.  Citing a May 1997 Under Secretary for Health 
document, the letter held that nicotine dependence is a 
disease, and as such, each decision must then specifically 
address the remaining two elements, i.e. whether the veteran 
acquired a dependence on nicotine in service; and whether 
that dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran under General Counsel and regulatory 
definitions.

Exposure to Agent Orange during service

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that veterans who served on active duty in Vietnam during the 
Vietnam era are presumed to have been exposed to Agent Orange 
or similar herbicides.  These regulations also stipulate the 
diseases for which service connection may be presumed due to 
an association with exposure to herbicide agents.  The 
specified diseases are chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, non-Hodgkin's 
lymphoma, porphyria cutanea tarda, soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), multiple myeloma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, and 
respiratory cancers, including cancers of the lung, bronchus, 
trachea or larynx.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).  The Secretary of Veterans Affairs formally announced 
in the Federal Register, on January 4, 1994, that a 
presumption of service connection based on exposure to 
herbicides used in Vietnam was not warranted for certain 
conditions, or for "any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted."  59 Fed. Reg. 341 (1994).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam (See 
38 C.F.R. § 3.309(e)), but must also determine whether the 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  In other words, 
the fact that the veteran did not meet the requirements of 38 
C.F.R. § 3.309 does not in and of itself preclude the 
appellant from establishing service connection as she may, in 
the alternative, establish service connection by way of proof 
of actual direct causation, showing that his exposure to 
Agent Orange during service caused his fatal esophageal 
cancer.  However, where the dispositive issue involves a 
question of medical causation (such as whether a condition 
claimed is the result of active service in the military), 
then competent medical or other probative evidence is 
necessary.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).


Finality

As noted above, the appellant has petitioned to reopen a 
previously denied claim of service connection for the cause 
of the veteran's death.  The appellant's claim was first 
denied in the RO's August 1991 decision.  The appellant was 
notified of that decision by letter dated in August 1991;  
she did not appeal that decision within the requisite time.  
Because the decision was not duly appealed, it is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998). 

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is "new 
and material."  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened and decided on the merits.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1997);  
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the 
Board determines that additionally submitted evidence is 
"new and material," it must reopen the claim and perform 
the second step in the two step analysis, evaluating the 
merits of the claim in view of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).


38 U.S.C.A. § 5108 provides that "[I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim."  
"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998).  Cf. Hodge v, West, 155 F.3d 1356 (Fed. 
Cir.1998).

The United States Court of Veterans Appeals has held that VA 
is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need be probative 
only as to each element that was a specified basis for the 
last disallowance.  Id. at 284.  

Analysis

As an initial matter, the Board observes that the RO denied 
the appellant's claim on a de novo basis and evidently did 
not consider the matter of the finality of the unappealed 
August 1991 decision and the newness and materiality of 
evidence subsequently submitted by her.

If the RO reopens a claim but denies it and the claimant then 
appeals the denial to the Board, the Board may adjudicate the 
issue of whether new and material evidence has not been 
received to reopen it.  See Barnett v. Brown, 8 Vet. App. 1, 
4 (1995) [held that pursuant to 38 U.S.C.A. §§ 5108 and 
7104(b), Board has a legal duty to consider the new and 
material issue regardless of the RO's actions].  Furthermore, 
an appellant is not prejudiced by the Board's actions if the 
Board's consideration of the new and material evidence 
question involves the same matter as the RO's merits 
determination.  Id.  

Accordingly, the Board will first consider the matter of 
whether new and material evidence has been submitted which is 
sufficient to reopen the previously denied claim.

In the present appeal, the last final disallowance of the 
appellant's claim was the unappealed August 1991 RO decision.  
The specified basis for the denial of service connection at 
the time was that the evidence of record did not show that 
the veteran's carcinoma of the esophagus occurred during 
service or was related to service or his service-connected 
disabilities.

Since the last prior denial of the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, the appellant and her representative have 
set forth several new theories of entitlement to service 
connection for the cause of the veteran's death.  Reliance 
upon a new etiological theory is insufficient to transform a 
claim which has been previously denied into a separate and 
distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  The appellant is required to present new and 
material evidence in support of her claim.  

Tobacco Use/Nicotine Dependence and Alcohol Abuse

The appellant contends that the veteran's fatal esophageal 
cancer may have been related to his tobacco use and/or his 
chronic abuse of alcohol.  The Board notes that the veteran 
was not service connected for alcohol abuse or dependence or 
for any condition associated with tobacco use, to include 
nicotine dependence, prior to his death.  The veteran also 
was not service connected for esophageal cancer.

The evidence of record at the time of the August 1991 RO 
denial of the appellant's claim contained medical evidence 
showing numerous instances in which the veteran was treated 
for chronic alcohol abuse and for alcohol abuse or 
dependence.  The Board notes that the record contained an 
undated statement provided by the coordinator of a veterans' 
center which stated that the veteran's combat stress may have 
been a precipitating factor in his alcohol abuse.  There was 
also evidence in the record showing that the veteran reported 
smoking cigarettes.  

In support of her attempt to reopen her claim for service 
connection, the appellant supplied personal statements from 
herself and from her children, in which they recounted the 
veteran's excessive tobacco use (cigarette smoking) and his 
alcohol abuse.  The appellant stated that though the veteran 
smoked cigarettes and drank alcohol prior to service, when he 
returned from Vietnam, he smoked more often and consumed 
alcohol to get drunk frequently.  In an August 1995 statement 
submitted by the appellant, she stated that she did not know 
the extent of the veteran's cigarette smoking prior to his 
service, and that she could not provide any information 
regarding his tobacco use during service.  She also reported 
that though the veteran tried to quit smoking on several 
occasions, he was not able to.  She stated that he "chain 
smoked" when experiencing PTSD symptoms.  In a statement 
dated in March 1998, the appellant stated that the veteran 
smoked very little prior to service, that he smoked 
approximately one-half of a pack of cigarettes per day during 
service, and that following service he sometimes smoked up to 
three and one-half packs per day when experiencing PTSD 
symptoms.  

In August 1997, the RO informed the appellant in the body of 
a rating action that service connection for alcohol abuse 
could not be established on a direct basis.  In a March 1998 
supplemental statement of the case, the RO notified the 
appellant that service connection for the development of 
nicotine dependence in service was not shown to be warranted, 
and that there was no medical evidence of record showing that 
the veteran's esophageal cancer was related to his in-service 
tobacco use, and that reopening her claim was not warranted 
on that basis.  These matters were not separately adjudicated 
by the RO, but were rather addressed as contentions set forth 
by the appellant in support of her attempt to reopen her 
claim for service connection for the cause of the veteran's 
death.

Essentially, the VA Office of General Counsel has held that 
in order to establish a claim of entitlement to service 
connection for nicotine dependence or for a claim of 
entitlement to service connection as secondary to tobacco use 
during service, a claimant must show medical evidence of the 
incurrence of nicotine dependence during service and/or 
medical evidence showing that the claimed disability was 
causally related to the veteran's tobacco use during service, 
as distinguished from any tobacco use before or after 
service.  In the case at hand, the appellant has presented no 
new medical evidence which would serve to show either that 
the veteran developed nicotine dependence during service, or 
that his esophageal cancer was related to his tobacco use 
during service.  Therefore, she has not presented any new and 
material evidence to show that the cause of the veteran's 
death was related to tobacco use or nicotine dependence in 
service.

The Board also notes that the Court has recently held that 
service connection, but not compensation, may be granted for 
abuse of alcohol that is secondary to a service-connected 
disability.  Barela, 11 Vet. App. 280.  Again, this matter 
has not been separately adjudicated by the RO, and is not 
before the Board on appeal as a distinct issue.  
Nevertheless, the RO addressed the question of whether the 
appellant had presented new and material evidence with 
respect to the contention that the veteran's esophageal 
cancer was related to service via a link to alcohol abuse, 
which is demonstrated in the record.

Although the appellant has presented lay evidence regarding 
the veteran's abuse of alcohol, and has contended that he 
either began abusing alcohol during service, or abused 
alcohol as a result of his service-connected PTSD, she has 
not presented any new medical evidence as to the contention.  
There has been no new medical evidence submitted in support 
of a possible link between the veteran's PTSD and his alcohol 
abuse.  Though VA medical records submitted since the last 
final denial of the claim clearly show that the veteran 
abused alcohol and had PTSD, there has been no newly 
submitted evidence which shows that a qualified medical 
expert has linked the veteran's alcohol abuse to service or 
his service-connected PTSD.
There is also no competent medical evidence of record which 
relates the veteran's tobacco usage to his PTSD.

In a VA Form 1-646, statement of accredited representative in 
appealed case, dated in June 1995, the appellant's 
representative presented medical treatise evidence which 
included several articles which suggested a causal link 
existed between alcohol abuse and/or smoking and the 
development of esophageal cancer.  The representative did 
not, however provide or identify any medical evidence 
pertinent to the veteran in support of these theories.

The Board notes that in Wallin v. West, 11 Vet. App. 509 
(1998), the Court found that medical treatise evidence could 
suffice to well-ground a claim where the other necessary 
elements of a well-grounded case were also present.  Although 
the relationship between determinations of well groundedness 
and new and material evidence have been "effectively 
decoupled" by Hodge v. West, 155 F. 3d 1356 (Fed Cir. 1988), 
see Elkins v. West, U.S. Vet. App. No. 97-1534 (February 17, 
1999), the Board will consider the application of Wallin to 
be appropriate here.

The Board finds that the treatise evidence presented on 
behalf of the appellant could, in an appropriate situation, 
serve as new and material evidence to reopen the claim for 
service connection for the cause of the veteran's death.  
However,
The treatise evidence only supports the conclusion that 
tobacco use and cigarette smoking can cause esophageal 
cancer, not that veteran's tobacco use and cigarette caused 
his fatal esophageal cancer. The Court has held that medical 
opinions which are speculative, general or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

 More importantly, in the case at hand, the appellant needs 
to present more than mere treatise evidence to show that 
there may be a relationship between alcohol abuse or tobacco 
use and the veteran's esophageal cancer, because the record 
does not show that the appellant has presented other evidence 
which is necessary to reopen her claim.  Significantly, the 
appellant must show that there was a link between the 
veteran's esophageal cancer and service or a service-
connected disability.  In this case, the appellant has failed 
to present medical evidence showing a relationship between 
service or a service-connected disability (PTSD) and alcohol 
or tobacco use.  Thus, the alleged link to the veteran's 
esophageal cancer has not been established.  

In short, in the absence of medical evidence which tends to 
establish a link between the veteran's service-connected PTSD 
and his tobacco and alcohol use, new evidence which merely 
purports to provide a connection between the veteran's 
chronic alcohol abuse or his tobacco use and esophageal 
cancer is not adequate to reopen the claim.  As discussed 
above, competent medical evidence is required to warrant a 
reopening of this claim on that basis.

The statements of the appellant and her children provide the 
sole new evidence submitted in support for her claim that the 
veteran's fatal esophageal cancer was related to service.  As 
lay people, these individuals lack the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Indeed, in Moray v. Brown, 5 Vet. App. 
211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court noted "[l]ay assertions of medical 
causation, or in this case, of aggravation of a preexisting 
disease, cannot suffice to reopen a claim under 38 U.S.C. 
5108."  While the contention that the veteran's esophageal 
cancer was related to his alcohol consumption and or his 
tobacco use is new, it is not material since there is no 
competent medical evidence linking either condition or 
activity to service.

By failing to provide medical evidence of a link between the 
veteran's fatal esophageal cancer back through his alcohol 
abuse or tobacco use to PTSD and ultimately to service, the 
appellant has failed to present new and material evidence to 
reopen her claim.  She has not presented  competent medical 
evidence of a connection between the veteran's esophageal 
cancer and his service.  Though she contends that the 
veteran's alcohol abuse and his use of tobacco were either 
increased during service or related to his PTSD condition, 
service connection has not been established for either 
claimed condition, and there is insufficient new and material 
evidence of record to support such a conclusion.  

Service connection for the cause of a veteran's death may be 
established by showing either direct connection to service, 
or by a direct connection to a service-connected condition 
pursuant to 38 C.F.R. § 3.312.  In the case at hand, the 
appellant has presented no new evidence showing that the 
cause of the veteran's death was related to either service or 
a service-connected condition.

Exposure to Agent Orange during service

The appellant and her representative have also contended that 
the veteran's fatal esophageal cancer was related to his 
exposure to Agent Orange during service.  If a veteran who 
served in Vietnam during the Vietnam Era develops a disease 
listed as associated with Agent Orange exposure, exposure to 
Agent Orange will be presumed.  38 C.F.R. § 3.307(6)(iii) 
(1998).  The evidence indicates that the veteran was in 
Vietnam during the relevant time period and is thus presumed 
to have been exposed to herbicide agents such as agent 
Orange..  

The Board notes that cancer of the esophagus is not one of 
the disabilities presumed to be related to exposure to Agent 
Orange pursuant to 38 C.F.R. §§ 3.307 and 3.309.  
Accordingly, service connection for esophageal cancer cannot 
be granted on a presumptive basis.  Nevertheless, the Board 
has also considered whether there is any newly submitted 
medical evidence of record showing that the veteran's 
esophageal cancer was causally related to his exposure to 
Agent Orange.  There is no such evidence of record, and the 
appellant has not submitted any relevant evidence on this 
matter.  See Combee, 7 Vet. App. 193 (1994).  

The appellant's representative has contended that there may 
be a connection between the veteran's exposure to Agent 
Orange and his esophageal cancer.  However, the 
representative has not been shown to be a medical expert 
whose opinion may be relied upon for the purpose of 
establishing such a relationship between esophageal cancer 
and exposure to Agent Orange, and there has been no 
allegation by either the appellant or her representative that 
such credible medical evidence exists.  See Moray, 5 Vet. 
App. 211 and Routen, 10 Vet. App. at 186.

The facts of the case at hand are similar to those in Routen.  
There, the veteran attempted to reopen a previously denied 
claim for service connection by submitting his own statements 
claiming a connection between the disability and service, and 
medical evidence which did not provide evidence of a link 
between the veteran's claimed disability and service.  The 
Court found that the veteran had failed to present new and 
material evidence because "a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the condition causing or aggravating the symptoms."   

The appellant's representative has also stated that there may 
be a causal relationship between the previously mentioned 
lipoma and/or the cyst removed of from the veteran's chest, 
his esophageal cancer and his exposure to Agent Orange during 
service.  There is no medical evidence of record connecting 
any of these three conditions with each other, and no medical 
evidence showing that any of them are related to his exposure 
to Agent Orange, or any other incident or occurrence during 
service.  

Again, the appellant's representative has attempted to 
utilize the treatise evidence presented in June 1995 to 
support a finding that the veteran's lipoma was related to 
his period of service, and to his esophageal cancer.  One of 
the treatises cited by the representative noted a possible 
connection between "head tumors" and development of 
esophageal cancer.  The representative attempted to draw the 
connection between the veteran's exposure to Agent Orange 
during service and the lipoma ("head tumor") and esophageal 
cancer.  However, as discussed above, there is no medical 
evidence of record showing that the veteran's lipoma was 
related to his exposure to Agent Orange or any other event or 
incurrence during service.  The representative's mere 
contention that there may be a relationship between the 
lipoma and service, and the lipoma and the veteran's 
esophageal cancer is not competent medical evidence of a 
relationship between the conditions.  See Espiritu, 2 Vet. 
App. 492.  Such lay speculation cannot form the basis for new 
and material evidence.  Moray, 5 Vet. App. 211 and Routen, 
10 Vet. App. at 186. 

The Board notes that the appellant's representative has 
argued that the VA should obtain records from the AFIP in 
order to show that the biopsy of a lipoma which was removed 
in February 1984, actually revealed a (benign) lipoma and not 
some other type of tumor.  The Board notes that there is of 
record, a copy of a pathology report dated in February 1984, 
which identified the soft tissue removed as being consistent 
with a lipoma, which definitionally is a benign tumor.   
There is no other medical evidence of record refuting this 
finding, and the appellant has neither presented any medical 
evidence showing why this diagnosis is not accurate, nor 
identified any absent medical evidence which might refute 
this finding.

The Board notes that the RO originally requested further 
medical evidence pertaining to the veteran from the AFIP, and 
that no response was received.  The Board also notes that the 
RO has indicated that prior requests to the AFIP for 
information regarding particular veterans have resulted in 
replies showing that such evidence is not maintained long 
after the pathology report is forwarded to the institution of 
origination (i.e., a VAMC).  The Board finds no basis on 
which to request further evidence pertaining to the veteran 
from the AFIP.

The Board also notes that not all of the veteran's VA 
treatment records have been associated with the claims file.  
However, there is no evidence of record to suggest that these 
additional records contain evidence relevant to the 
appellant's claim, or evidence pertinent to her attempt to 
reopen it.  Nor has the appellant alleged that there is 
evidence in these records which would be sufficient to reopen 
her claim.   Cf. Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) [ if material which is in the constructive possession 
of VA "could be determinative of the claim and was not 
considered by the Board, a remand for readjudication would be 
in order."]

The Board also notes that the veteran was in receipt of 
Social Security Administration (SSA) disability benefits.  
Though the complete record relied upon by the SSA is not of 
record, the VA treatment records cited in the SSA decision 
are of record, and there is no evidence showing that other 
evidence relied upon by the SSA in its March 1983 decision 
would be relevant to the issue at hand.  Therefore, the Board 
will not delay its decision on the appellant's claim in order 
to obtain such records.  Cf. Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997). 

The appellant has not presented any competent medical 
evidence whatsoever in support of her contention that the 
veteran's esophageal cancer was related to his exposure to 
Agent Orange during service, or to any other incident or 
incurrence during service.  Neither the appellant nor her 
representative have identified the existence of any medical 
evidence pertinent to this issue which is not yet of record.  

In light of the evidence of record and the appellant's 
failure to present or allege the existence of any credible 
evidence showing a relationship between the veteran's fatal 
esophageal cancer and service, the Board finds that she has 
not presented new and material evidence with respect to all 
bases for the last prior denial of her claim, as required to 
reopen her claim for service connection for service 
connection for the cause of the veteran's death.  The VA 
medical records, the various lay contentions and statements, 
and the treatise evidence presented by the appellant and her 
representative are not in and of themselves or in connection 
with the evidence previously assembled so significant that 
they must be considered in order to fairly decide the merits 
of the appellant's claim.  See 38 C.F.R. § 3.156;  Cf. Hodge, 
155 F.3d 1356.


Additional Matters

The Board is aware that VA, in certain circumstances, may be 
obligated to advise a claimant of evidence that is needed to 
complete an application for benefits.  This obligation 
depends upon the particular facts of the case and the extent 
to which the Secretary of VA has advised the appellant of the 
evidence necessary to be submitted in connection with her 
claim.  See 38 U.S.C.A. § 5103(a), Robinette v. Brown, 8 Vet. 
App. 69 (1995).  In Graves v. Brown, 8 Vet. App. 522 (1996), 
the Court extended the Robinette analysis to situations, such 
as in this case, where new and material evidence is needed to 
complete an application for VA benefits.  The Court in Graves 
held that:

...when a veteran has made an application to reopen a claim and 
the Secretary is on notice of evidence which may prove to be 
new and material, but has not been submitted with the 
application, the Secretary has a duty under [38 U.S.C.A.] § 
5103 to inform the veteran of the evidence that is 
"necessary to complete the application."

Graves, 8 Vet. App at 525.

In the case at hand, the appellant has not made the Board 
aware of any evidence which could possibly be new and 
material for the purpose of reopening her claim.  By this 
decision, the Board informs the appellant that, in order to 
reopen her claim for service connection for the cause of the 
veteran's death, she will need to submit a competent medical 
opinion that clearly and specifically relates the veteran's 
esophageal cancer to service or to a service-connected 
condition.  If the appellant wishes to pursue a claim based 
on a theory that the veteran's esophageal cancer was caused 
by some condition which was secondarily related to a service-
connected condition, she must establish, with medical 
evidence, the existence of a causal relationship between the 
service-connected condition and the condition for which 
secondary service connection is sought (the condition which 
she claims esophageal cancer was related to).  Since there is 
no probative evidence to this effect presently on file, there 
is no basis to reopen the claim, and favorable disposition in 
this appeal is not warranted.

The Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384 (1993) to this case.  In Bernard, the 
United States Court of Veterans Appeals held that before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  In this instance, the RO did 
not address the issue of new and material evidence.  The 
Board believes that the veteran has not been prejudiced by 
the RO's deciding her claim on a broader basis than that 
applied by the Board.  The Board further concludes that she 
has not been prejudiced by its own decision in this case.  
See Barnett, supra.



ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death not having been submitted, the benefit sought 
on appeal remains denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

